  Case 2:19-cv-14146-KM-ESK Document 54 Filed 06/21/19 Page 1 of 1 PageID: 693



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


  LOUISIANA HEALTH SERVICE & INDEMNITY
  CO., et al..

                 Plaintiffs,
                                                                 l:19-cv-474(LMB/JFA)
          V,



  JANSSEN BIOTECH,INC.,etaL,

                 Defendants.

                                               ORDER


        For the reasons stated in open court, defendants' Joint Motion to Change Venue [Dkt.

No.30] and plaintiffs' Motion to Consolidate Cases [Dkt. No. 35] are GRANTED;' plaintiffs'

 Motion for Appointment ofInterim Counsel for the Proposed Class [Dkt. No. 37] and defendants'

Consent Motion to Set Date [Dkt. No. 51] are DEFERRED to the transferee court; and it is hereby

        ORDERED that this consolidated civil action be and is TRANSFERRED to the District of

New Jersey, Newark Division.

        The Clerk is directed to transfer this consolidated action to the District ofNew Jersey,

Newark Division and to forward copies ofthis Order to counsel of record.

        Entered this     day of Jime, 2019.

Alexandria, Virginia

                                                                         /s/
                                                         Leonie M. Brinkema
                                                         United States District Judge




' Accordingly, civil actions l:19-cv-605, l:19-cv-642, l:19-cv-658, and l:19-cv-770 should all be
consolidated into this civil action, l:19-cv-474.
